Citation Nr: 1705000	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  12-33 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel

INTRODUCTION

The Veteran served honorably in the U.S. Army from July 1956 to February 1957. This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this claim in March 2016 to afford the Veteran a hearing after multiple failed attempts due to the Veteran's change in address.  In September 2016, the Veteran testified at a Video Conference Hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. The case has now been returned to the Board for appellate consideration. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA.  Virtual VA contains additional VA treatment records but otherwise contains documents that are irrelevant to the issue on appeal or are duplicative of what is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim was denied in a January 2003 rating decision.  The Veteran did not perfect an appeal of this rating decision.

2.  New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a head injury.

CONCLUSIONS OF LAW

1. The January 2003 rating decision that denied service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302(b) (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Because of the Board's favorable disposition of the petition to reopen the claim for service connection for residuals of a head injury, the Board deems all notification and development action to be complete, as there is no prejudice to the Veteran in doing so.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014). 

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a January 2003 rating decision, the RO denied service connection, finding that there was no medical evidence showing onset of a head injury during service and that there was no diagnosis of residuals of a head injury as related to service.  The Veteran did not perfect an appeal of this issue.  The Veteran filed a notice of disagreement and an August 2004 statement of the case (SOC) was sent.  In an October 2004 Report of Contact, it was noted that the Veteran did not receive the SOC.  That Report of Contact also indicated that the RO contacted the Veteran for his correct address, obtained that address, and then resent the SOC and letter.  Thereafter, no communication from the Veteran was received until 2009.  The rating decision is thus final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the January 2003 decision included multiple requests for STRs and sick/morning reports, responses from the NPRC indicating loss of records, private treatment records from Dr. D.D. from December 1998 to February 2002, VA treatment records dated April 2002 to December 2002, and November 2001 and February 2002 statements from the Veteran.  In the November 2001 statement, the Veteran reported he was treated at the VA in Decatur since 1982 and that he was treated at Fort Bragg during service.  In a January 2002 statement, the Veteran reported he was injured during his second week of jump school, in December 1956.  

Evidence submitted after the 2003 decision includes 1) an August 2010 letter from the Veteran's private psychiatrist indicating a diagnosis of post-traumatic stress disorder (PTSD) secondary to in-service head injury; 2) VA treatment records from Atlanta dated March 2009 to August 2014; 3) VA treatment records from Chattanooga dated May 2014 to February 2016; and 4) the Veteran's September 2016 Board hearing transcript.  In a March 2010 statement, the Veteran reported he was treated at the hospital at Fort Bragg for his injury.  At the Board hearing, the Veteran clarified that he did not stay overnight at the hospital.  He reported psychiatric and cognitive effects after the in-service injury.

The Board finds that new and material evidence has been presented.  The evidence, including the Veteran's lay testimony of current residuals and the private medical opinion that there is PTSD due to an in-service head injury, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim specifically evidence of residuals of a head injury related to the Veteran's period of active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened. 


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for residuals of a head injury, is reopened.


REMAND

The Board finds that remand is necessary in this case to obtain outstanding records and to afford the Veteran a VA examination and opinion.

First, remand is required to attempt to obtain additional records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  This also includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  In his December 2012 substantive appeal, the Veteran indicated that he underwent MRIs of his head and that his physicians stated that they can time date his injury from the MRIs.  No such MRIs are associated with the claims file.  Furthermore, in a May 2014 VA record, the Veteran indicated that he had a traumatic head injury with multiple skull fractures for which he had neck surgery in the 1980s and 1987.  These records are likewise not associated with the file.  Therefore, it appears there may be missing records.  
   
Second, a VA examination is required as none was provided to the Veteran. VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

In August 2010, the Veteran's private psychiatrist diagnosed major depression and PTSD secondary to alleged problems after an injury at a parachute retrieval course at Fort Bragg in December 1956.  The psychiatrist further noted that from the history provided by the Veteran, the Veteran has a severe psychiatric condition which interferes with his socioindustrial functioning, and it dates back to the mental abuse the Veteran states occurred after he was injured at Fort Bragg. 

Additionally, the record indicates varying symptoms possibly related to the Veteran's head injury.  In March 2013 VA record, the Veteran reported marijuana use to address his head injury.  In April 2013 VA record, the Veteran reported that his slow speech was secondary to a head injury.  In a February 2014 VA record, the assessments were head and hand tremors, dementia, anxiety, and depression. In an October 2015 VA record, the Veteran reported that he has difficulty understanding and reported he had a head injury in a parachute drill at Ft. Bragg.   
 
In a March 2016 Informal Hearing Presentation, the Veteran's representative stated that since the prior denial in 2003, the medical knowledge of traumatic brain injury has advanced and indicates a strong correlation between TBI and psychiatric and/or behavioral disorders.  

At the September 2016 Board hearing, the Veteran presented detailed testimony of his in-service injury.  The Veteran testified that he fell headfirst and hit his head while attempting to retrieve his parachute during his course.  The Veteran testified that treating physicians suggested implanting a plate in his head, but abandoned the treatment plan because he was underage.  The Veteran stated that soon after release from service he began treatment after he recognized difficulty in decision-making and experiencing panic attacks.  The Veteran testified that his trouble with memory, anger, irritability, and decision-making persists and he is still receiving treatment.   

The Board finds that an examination is required as there is evidence of currently diagnosed disorders and recurrent symptoms, the Veteran has provided competent testimony of an in-service injury, and based on the private medical opinion, there is an indication that the current disabilities may be associated with the in-service injury. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records including any MRIs that the Veteran reported indicated the date of his head injury and records of neck surgery from the 1980s and 1987.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After associating any additional records with the claims file, provide the Veteran an examination to determine the etiology of any residuals of a head injury. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide the following information and opinions:

a) Identify whether there are any residuals of a head injury to include all current psychiatric and behavioral disorders.

b) Provide an opinion regarding whether any diagnosed residuals of head injury, at least as likely as not (a 50 percent or greater probability) had their onset in, or were otherwise caused by, active service, to include the Veteran's reported head injury.  For purposes of this opinion only, presume the Veteran's head injury happened as described.

The examiner must address the following:  1) the August 2010 private psychiatrist letter; 2) any MRIs and whether an MRI can indicate the date of the head injury; 3) the March 2013 VA record of the Veteran's reported drug use; 4) the Veteran's hand and head tremors including as noted in the February 2014 VA record; 5) medical literature and the association between TBI and psychiatric and/or cognitive and behavioral disorders; 6) the September 2016 Board hearing transcript including the Veteran's lay statements that his head injury resulted in anger, irritability, panic attacks, and impaired decision-making. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


